UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 98-20411



                      AMADO A. SOTO; ET AL

                                                       Plaintiffs,


                             VERSUS


               H. H. COFFIELD, Chairman Texas Board
              Of Corrections at Rockdale, Tx; et al

                                                       Defendants,


              DAN MORALES, Attorney General for the
              State of Texas; JACQUELINE LEE HANEY,
                    Assistant Attorney General
                      for the State of Texas

                                                       Appellants.



          Appeals from the United States District Court
                For the Southern District of Texas
                           (H-73-CV-900)
                          May 24, 2000


Before WIENER, BENAVIDES and PARKER, Circuit Judges:
PER CURIAM*
     After due consideration of the record, the briefs of the



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
parties and oral argument, we find that the district court abused
its   discretion   in    finding   that       Appellants   Dan   Morales   and
Jacqueline Lee Haney were in contempt of court and further abused
its discretion in imposing sanctions under Federal Rule of Civil
Procedure 11, 28 U.S.C. § 1927, or under the court's inherent
powers.
      The   findings    of   contempt   and    the   sanctions   imposed   are
VACATED.